               Case 1:20-cv-02705-ELH Document 50 Filed 01/28/21 Page 1 of 1


                                   United States District Court
                                      District Of Maryland
     Chambers of                                                                     101 West Lombard Street
Ellen Lipton Hollander                                                               Baltimore, Maryland 21201
  District Court Judge                                                                     410-962-0742



                                              January 27, 2021

      MEMORANDUM TO COUNSEL

             Re:      Daniel Snyder v. Moag & Co., LLC,
                      Civil Action No. ELH-20-2705

      Dear Counsel:

               On January 26, 2021, petitioner Daniel Snyder filed a motion to seal his “Reply in Further
      Support of Petitioner’s Application” (ECF 48, the “Reply”). ECF 49 (“Motion to Seal”). Snyder
      asks the Court to seal the Reply in its entirety, pursuant to an Order issued on December 23, 2020,
      by Judge Peter J. Messitte in Rothman v. Snyder, PJM-20-3290, ECF 89. That Order required the
      relevant parties to file under seal any papers that might have disparaging information about other
      parties.

              But, Snyder also acknowledges that, by Order of January 12, 2021 (PJM-20-3290, ECF
      110), Judge Messitte reconsidered his Order of December 23, 2020. In particular, Judge Messitte
      directed the Clerk to unseal those documents that were sealed pursuant to his Order of December
      23, 2020, and he determined that any “future pleadings, correspondence, and exhibits shall be
      publicly filed….” Id. Moreover, Snyder asserts that his “Reply and supporting documents are not
      disparaging in any way and, he believes, do not fall within the categories that continue to require
      sealing.” ECF 49-1 at 2.

              In light of Judge Messitte’s Order of January 12, 2021, by Order of January 14, 2021 (ECF
      46), I denied the motion to seal filed by Moag & Co., LLC as to its “Opposition to Petitioner’s
      Application.” See ECF 43.

            For the reasons previously stated in ECF 46, I shall also deny petitioner’s Motion to Seal
      (ECF 49). And, the Clerk is directed to unseal the Reply (ECF 48).

              Despite the informal nature of this Memorandum, it is an Order of the Court and the Clerk
      is directed to docket it as such.

                                             Very truly yours,

                                                   /s/
                                              Ellen Lipton Hollander
                                              United States District Judge
